Form a0nproc5
(Rev. 07/12)

                                         United States Bankruptcy Court
                                            Southern District of Ohio
                                         221 East Fourth Street, Suite 800
                                           Cincinnati, OH 45202−4133


In     David Earl Bair Jr.                                Case No.: 1:18−bk−10148
Re:
                Debtor(s)                                 Chapter: 7
SSN/TAX ID:
     xxx−xx−6136                                          Judge: Beth A. Buchanan




                              Notice of Failure to Comply With ECF Procedure 5 And
                            Order Preserving Initial Filing Date Upon Timely Compliance



    The following document(s) has(have) been scanned and therefore transmitted without complying with ECF
Procedure 5, which requires all transmitted documents to contain Electronically Generated Text (ECF Procedure
5(a),(b)), with certain exceptions not applicable (ECF Procedure 5(c));


                 Trustee's Abandonment of Property (1800 Tanglewood Drive, Loveland, Ohio)


    For the document(s) to be effectively filed, the document(s) must be re−transmitted as Electronically Generated
Text in compliance with ECF Procedure 5 not later than FOURTEEN (14) days from the date of this order. If the
word "Substitute" is included in the title of the re−transmitted document(s), and the document is re−transmitted
using the "Substitute PDF" docketing event, the date of the original transmission shall be deemed the filing date of
the substitute document(s).



   IT IS SO ORDERED.



Dated: April 15, 2020

                                                          /s/ BY THE COURT
